department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b date c state d individual individual e f individual g business h business j business k individual business l m dollar amount s dollar amount dollar amount w dollar amount x dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below letter cg catalog number 47630w issues e e e facts do you meet the organizational_test under sec_501 of the code no for the reasons described below do you meet the operational_test under sec_501 of the code no for the reasons described below do you meet the requirements under sec_501 of the code no for the reasons described below you were incorporated on b under c law state in article il that your specific purpose is to your articles of incorporation articles provide unsecured debt solutions mortgage modification program and enhancement program credit your bylaws do not include a purpose clause provisions related to the election of directors indicate that board members serve until their successor is elected the term of each director is two years and directors may not serve more than three consecutive two-year terms the submitted bylaws appear to be adopted from a template that has not been modified as they contain many sections or provisions that are identified as alternatives or additions as appropriate finally you stated separately that directors serve indefinite terms you have three officers d e and f who are also directors d is your ceo e is your secretary and f is your cfo d e and f are all related to each other through blood or will each be marriage e and f compensated by you a compensated employee but is not on your board are both licensed real_estate brokers d f through marriage is k who is e and f related e and d to g is a for-profit entity owned by d that offers credit repair services to clients for a fee h is an s_corporation operated by d that offers loan modifications for a fee you initially stated that j was a non-profit organization however subsequently it was determined that j in the state corporation bureau j also provides services in the field of debt management debt settlement and credit repair a for-profit organization based upon records on file is the lease agreement you submitted was entered into by g in you stated that while the lease was not renewed it was extended with no increase by the landlord g letter cg catalog number 47630w has a contract with j to operate as an affiliate to offer debt settlement debt management programs if a client qualifies debt settlement paperwork is prepared by your employee and forwarded to j g receives a percentage fee based upon the amount of debt of the referred client you submitted copies of your website pages the website includes your phone number and address as well as information regarding the services that you offer services listed include credit restoration and enhancement services assistance in buying a new house debt negotiation reduction consultation and a do-it-yourself assistance program for loan modifications the website also includes a section on faqs regarding loan modifications your credit counseling sessions begin with an initial appointment that includes an explanation of the eligibility requirement of the program and how the debt management program dmp offered by j your service provider works you explain how the client will benefit from the dmp how the program works as well as the terms and conditions to manage existing debt while in the program only one meeting with the client is required before you make a recommendation a written budget analysis is provided to the client you plan to enter into an affiliate agreement with j identical to the one that exists between g and j you do not have an educational program for clients nor do you conduct workshops or seminars for the public your employees will be trained by j your initial inquiry lasts approximately minutes and subsequent calls range from minutes you plan to purchase leads once your operations grow you charge an evaluation fee m dollars which includes a credit report and counseling from the client as well as a fee received from j as debt is paid off the client signs an agreement with j for the dmp program j charges a fee equal to of the client's total debt that is enrolled in the program which is payable up front in addition a onetime enrollment fee equal to of the total enrolled debt is due at enrollment in the program you also submitted a copy of the independent contract broker agreement that you plan to enter into with j under the agreement you will perform consulting and marketing services of j’s services in exchange for both referrals leads and completed client files debt negotiation debt settlement enrollment you receive fees for completed client file enrollments and for debt management enrollment compromise enrollment financial literacy and credit education services program enrollment these fees range between dollar_figure to dollar_figure you also receive a portion of j’s settlement fee for enrolling clients in debt negotiation settlement under the contract with j you will collect a reasonable enrollment fee from the client a portion of which you pay to j for servicing of the dmp offer tax letter cg catalog number 47630w loss mitigation program is your mortgage foreclosure counseling and to homeowners that have a true hardship caused by curtailment of income and of their gross_income must be less than their current mortgage payment you obtain proof of income and information regarding household expenses from the client you do not provide any workshops classes or seminars as part of your program you meet with your clients once before recommending a particular approach you charge a non- refundable fee property value and assessment report and preliminary report and financial evaluation and counseling you have not waived this fee for any of your past clients you also charge a second fee of v dollars after the loan modification has been approved by the lender dollars which includes a limited report credit of s you provide credit repair and restoration services for a fee of w dollars payable in advance you will assist in the correction and improvement of obsolete erroneous and disputable credit information the purpose is a credit report enabling clients to become eligible for mortgage loans if a client needs credit repair services he she is referred to j your activities are identical to those previously conducted by g and h g and h will not continue to operate if you receive your tax- exempt status clients that do not wish to receive services from j or receive loan modification services from you are advised that they can make payment arrangements directly with their creditors to borrow funds from relatives to help them with their current debt look for additional sources of income and to pay their delinquent mortgage payments to effect sufficient changes in you also have a referral agreement with l l was exempt under sec_501 of the code however the exemption has since been revoked you stated that you were l that are not behind on their credit card unaware of this fact you refer clients to payments but want to consolidate their debt reduce interest rates principal and payments you receive a referral fee per client from l a of do you conflict interest follow will you approve compensation arrangements prior e and f are each compensated by you in the amount of x dollars per month both e and f are active licensed real_estate agents each employee also receives a commission of of the fee collected from each client counseled you indicated on page of form to approve compensation not arrangements nor to paying compensation or document in writing the date and terms of approved compensation arrangements as previously indicated all three of your directors are related by blood or marriage and each is compensated by you you also submitted copies of a newspaper ad and a the newspaper ad includes e and f’s pictures as well as the names of their for-profit real_estate entities the ad states that you solve debt and credit problems included are brief descriptions of your programs including loan modification debt negotiation and reduction and credit restoration and enhancement the statement we can also assist flyer that you distribute to publicize your services to public policy the letter cg catalog number 47630w you buy your new home’ is also included in the ad the flyer is identical to the ad your submitted lease agreement was entered into by f g for a two year term beginning november finally you stated that while the lease was not renewed it was extended with no increase by the landlord your submitted budgets indicate that you do not anticipate receiving any gifts grants or contributions all of your income will be derived from fees from services provided to clients or rental income from the use of your facility by others law sec_501 of the code provides that an organization described in sec_501 shall be exempt from taxation sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no net_earnings inures to the benefit of any private_shareholder_or_individual part of their sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provides credit_counseling_services tailored to the specific needs and circumstances of consumers ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating b the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the letter cg catalog number 47630w consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan c the organization establishes and implements a fee policy which-- d body-- requires that any fees charged to i reasonable a consumer for services are ii allows for the waiver of fees if the consumer is unable to pay and iii except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan at all times the organization has a board_of directors or other governing i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and the organization or who will iii not more than percent of the voting power of which is vested in persons who are employed by benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees the organization or who will f the organization receives no amount for providing referrals to others for debt_management_plan_services and pays no amount to others for obtaining referrals of consumers sec_501 provides that if an organization is described in sec_501 and a substantial purpose it may be is providing credit_counseling_services as letter cg catalog number 47630w exempted from tax only if initial counseling process or while the consumer is organization it does not solicit contributions from consumers during the receiving services from the is providing credit_counseling_services as sec_501 provides that if an organization is described in sec_501 and a substantial purpose it may be exempted from tax only if its aggregate revenues from payments by creditors of consumers of the organization attributable to debt_management_plan_services do not exceed a specified percentage of total revenues sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or a combination of the activities described above iii sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified to meet either the organizational_test or the operational_test it is not exempt an organization fails in such section if section organized organization c -1 b i of exclusively for one regulations provides that the or more exempt purposes only an if organization its articles is of a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an in activities that in themselves are not in its activities insubstantial part of furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose letter cg catalog number 47630w sec_1_501_c_3_-1 of the regulations provides that not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization an organization is sec_1_501_c_3_-1 of the regulations provides that an applicant organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding a_trust account and disbursing the funds on a partial payment basis to the the funds in the organization did not charge fees for counseling services or proration creditors services the debtor received full credit against his debts for all amounts paid the letter cg catalog number 47630w organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code the the service compared this holding with the holding of revrul_65_299 which holds that a nonprofit organization formed to advise counsel and assist individuals in solving their financial difficulties by budgeting their income and expenses and effecting an orderly program for the payment of their obligations qualifies for exemption from federal_income_tax under sec_501 of the code rather than under sec_501 a number of outside the context of credit counseling individual counseling has in instances been held to be a tax exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_178 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public publications sold at proc 1986_2_cb_729 describes the methodology test the rev internal_revenue_service uses to determine when the advocacy of a particular viewpoint or position is educational under sec_501 of the code and c -1 d of the regulations the revenue_procedure states that the focus of sec_1 c - d is on the method the organization uses to communicate to others not the content of its communication the method of communication is not educational if it fails to provide a development from the relevant facts that would materially aid a listener or reader in a learning process one factor indicating the method is not educational is as follows not aimed at part of the intended audience or readership developing an understanding on the because it does not consider their background or training in the subject matter the remaining factors relate specifically to advocacy organizations and the full and fair exposition part of the regulation the organization's presentations is t he approach used in letter cg catalog number 47630w in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes its primary purpose was not charitable educational or scientific in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for but rather profit commercial not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in addition the court found that the organization's financing did in consumer credit counseling service of alabama inc united_states u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational v service agencies counseling these agencies of numerous credit the consumer credit counseling service of alabama is an umbrella organization made up provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation letter cg catalog number 47630w contributions labor agencies and and assistance from an grants incidental amount of their revenue was from service fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s tax case d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling service of alabama inc v united_states discussed immediately above united way in 75_tc_127 the court found that part of an organization's net_earnings inured to the benefit of private individuals the organization's gross_receipts with no upper limit the court held that the petitioner was not exempt as an organization described in sec_501 of the internal_revenue_code of because their compensation was percentage based on of a in easter house v u s cl_ct affid 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite itself did in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial nonexempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was letter cg catalog number 47630w in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax exempt_purpose as the court stated have major courts factors considered assessing among the commerciality are competition with for profit commercial entities extent and degree of below cost services provided and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations policies pricing in in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans the founder and his spouse were the only member's of the organization's board_of directors the organization did not have any meaningful educational program or materials for providing to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities to are primarily structured market determine eligibility the court held that the organization's purposes were not educational because its activities enroll individuals in dmps its purposes are not to inform consumers about understanding the cause of and devising personal solutions to consumers’ financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because its potential customers are not members of a charitable_class that are benefited in because they will be turned away unless they meet the criteria of the participating creditors a 'non-select manner and for the tax_court further held the organization would operate for the private interests of its founder because the founder and spouse were the only directors the founder was the only the organization’s dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional his compensation was and employee officer based part and on in letter cg catalog number 47630w experience marketing dmps and managing a dmp call center the court further held that the organization’s principal activity of providing dmp services which were only provided if approved by a caller's creditors furthered the benefit of private interests finally the tax_court held that the facts in credit_counseling_services of alabama v united_states u s t c d d c stand in stark contrast because the sale of dmps is the primary reason for solution plus's existence and its charitable and educational_purposes are at best minimal application of tax law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 of the your application and supporting documentation we conclude that you fail both tests the information you provided in regulations based on organization organized must be both and an organizational_test to satisfy the organizational_test an organization must have a valid purpose clause and a valid dissolution clause sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations a valid purpose clause limits the organization’s purposes to one or more exempt purposes and does not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes debt solutions unsecured your articles do not limit your purposes to one or more exempt purposes specifically providing credit enhancement programs can serve a nonexempt purpose for example this provision allows you to provide services to non-charitable beneficiaries and make referrals to for-- profit organizations which can also be a commercial purpose as evidenced by the fact that g had the same purpose thus your articles do not limit your purposes to one or more exempt purposes therefore you do not have a valid purpose clause modification mortgage program and operational_test to satisfy the c operational_test is operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the regulations you failed to establish that you are operated exclusively for one or more exempt purposes an organization must establish that it your activities are not educational letter cg catalog number 47630w structured you are distinguishable from the organizations in consumer credit counseling service of alabama supra and revrul_69_441 by the methodology you use to conduct your counseling activities you stated that your credit counseling sessions begin with an initial appointment that includes an explanation of the eligibility requirements of the program and how the debt management program offered by j your service providers works your mortgage foreclosure counseling and loss mitigation counseling is limited to obtaining proof of income and information regarding household expenses from the client however unlike the organizations in consumer credit counseling service of alabama supra and revrul_69_441 supra you do not offer counseling sessions that are their financial problems or their skills in solving them only one meeting with the client is required before you make a recommendation for a particular service program you provided no evidence that your employees do anything other than sit down with your clients to obtain enough information to determine which service is needed and make a referral your employees have prior experience with g providing essentially the same services to clients however that does not demonstrate that your counselors are equipped to provide individually-tailored financial recommendations or do anything beyond merely referring clients to j communicating with a client to fill out a financial worksheet and an intake sheet is not an educational activity because the communication does not provide a development from the relevant facts that would materially aid a listener or reader in a learning process revproc_86_43 supra primarily to improve your clients’ understanding of your website includes your phone number and address information regarding the services that you offer as well as a section on faqs regarding loan modifications you do not offer any workshops classes or seminars to the public nor do you provide an educational program or materials to your clients although your website contains some educational content it is not sufficient to establish that your interactions with clients provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1_501_c_3_-1 of the regulations you do not operate a substantive on-going educational program you do not dedicate any revenue to activities involving educational programs you do not allocate any expenses to training employees like the organization in solution plus supra you did not provide evidence that you help clients develop an understanding of the cause of their financial problems or provide a plan to address their financial problems you provided no evidence that you intend to establish long-term counseling relationships with your clients in fact clients who do not wish to receive services from you or your service providers are advised to borrow funds from relatives seek new sources of income and pay their delinquent mortgage payments letter cg catalog number 47630w your operational focus is on generating fees from your consulting activities you charge fees for credit counseling loan modification credit repair and receive referral fees from service providers you pay a fee to j for each client that enrolls in their dmp program you receive referrals fees from j and l depending upon the service that is provided to your referred clients similar to the organization in solution plus supra your efforts are focused on informing potential clients about the range of services available and signing them up for either your loan modification service or those provided by j or l like the organizations described in solution plus supra better business bureau supra and easter house supra your activities have an underlying commercial motive that distinguishes your activities from those carried out by an educational_institution your activities are not charitable most of your time and resources are devoted to marketing the products of for-profit service providers that are commercial entities or to providing loan modifications for a fee to individuals who are not part of a charitable_class the foreclosure consulting services you provide to homeowners do not further charitable purposes you are not described under sec_1_501_c_3_-1 of the regulations as your services are marketed and available to those who can afford your fees rather then those who are poor and distressed the foreclosure consulting services you provide to individuals do not further charitable purposes as you do not limit your services to low-income individuals you indicated that the service is limited to homeowners with a hardship caused by curtailment of income whereby their current mortgage payment exceed sec_31 of their gross_income further you do not waive your fees for those clients who cannot afford to pay for your services accordingly you are unlike the organizations described in consumer credit counseling service of alabama supra and revrul_69_441 supra which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed unlike the organizations in consumer credit counseling service of alabama supra p rimarily and revrul_69_441 supra you charge fees for all providing services for a fee ordinarily does not further charitable purposes solution plus supra thus you failed to establish that your activities are charitable within the meaning of sec_501 of the code of your services you have a substantial nonexempt commercial purpose the courts have developed guidelines intended to help discern whether an organization see eg b s w group supra has a substantial nonexempt commercial purpose easter house supra airlie supra living faith supra generally the factors proffered letter cg catalog number 47630w by courts focus on business the nature of activities and how an organization conducts its your activities consist exclusively of providing consulting services to clients for a fee making referrals of clients to for-profit services providers or providing loan modification services to anyone who can afford to pay your fee your activities do not further an exempt_purpose as recognized by statute or by case law but rather a substantial nonexempt commercial purpose the fees do not entitle your clients to any educational programs or services beyond those that offered by for-profit businesses or the loan modification service you provide the loan modification service consists of preparing the paperwork required by the lender to request a modification this is evidenced by the fact that g was operated in the same manner offering essentially the same services you will enter into contracts with j and l identical to those currently held with g adopting a fee structure that is identical to that used by a for-profit also demonstrates that you are operating like a commercial organization seeking to maximize profits rather than as a charitable or educational_organization seeking to serve the public your budgets do activities the compensation structure you adopted which includes a commission of of the fee collected from each client in addition to a base salary of x dollars a month also demonstrates that you are focused on profits thus similar to the organization in easter house supra the profit-making fee structure of your consulting services overshadows any of your other purposes include any money for educational or charitable not a you structure operate for further demonstrates that your finance substantial nonexempt commercial purpose you do not expect to fundraise or solicit government grants there is also no evidence that you have received contributions or gifts from disinterested members of the public all of your income will be derived from client fees for services or fees received from referrals to j or l accordingly you are unlike the organizations described in consumer credit counseling service of alabama supra that received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way only an incidental amount of their revenue was from fees your operations are financed entirely by revenue earned from selling services to homeowners and fees received from for- profit service providers as a result of client referrals receiving support primarily from consulting fees is indicative of a nonexempt purpose easter house supra like the organizations in easter house supra airlie supra and living faith supra you are in direct competition with commercial businesses because you conduct activities generally conducted for a in fact the activities you conduct were previously conducted by predecessor for-profit entities you conduct many of your activities in the same manner as commercial enterprises for example you use similar pricing financial profit letter cg catalog number 47630w structure advertising and relationships with other for-profit companies accordingly your commercial activities evidence a substantial nonexempt commercial purpose the activities you identify as educational are incidental to your purpose of providing foreclosure consulting services for a fee you only meet with clients once to determine if a referral to j or credit repair ioan modification services from you are required if the client is not interested in any services he she is advised to make arrangements directly with their creditors or borrow money from relatives thus more than an insubstantial part of your activities are in furtherance of a nonexempt purpose in contravention of sec_1_501_c_3_-1 of the regulations therefore you are not operated for an exempt_purpose inurement an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_501 of the code sec_1_501_c_3_-1 of the regulations the benefit of your directors your net_earnings inure to you provided a lease agreement entered into in between g and the lessor you indicated that g and h will not continue to operate once you receive your tax-exempt status however you will continue to use the facility formerly occupied by g your budgets include amounts for occupancy expense which indicates that you paid the rent due under a lease entered into by g despite the fact that you were not yet conducting operations at this location thus you conferred a direct benefit on your directors who own g your directors determine their own salaries and you have not adopted a conflict of interest policy even if you had a conflict of interest policy it would be impossible to enforce due to the fact that all three of your directors and employees are related by blood or marriage your directors also intend to pay themselves commissions on clients there is no upper fees which is non-fixed compensation based on business results limit a percentage of revenues with no limit has been held to be inurement people of god community supra as your net_earnings inure to the benefit of your directors you are not described in sec_501 of the code the amount of your directors’ compensation compensation based on on private benefit an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest see sec_1_501_c_3_-1 of the regulations the marketing and referral services you provide to for-profit corporations substantially benefits j and l an in several different ways by serving as first letter cg catalog number 47630w the service providers intermediary for second your employees gather information that j and l would otherwise have to collect on their own third you perform a mortgage modification on behalf of the lender as well as other functions the lender would otherwise have to perform therefore you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1_501_c_3_-1 facilitate new clients you sec_501 of the code an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code thus even if you had established that you engage in such activities as a substantial purpose to be exempt from taxation you must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 an exempt you do not comply with certain provisions of sec_501 of the code credit_counseling_organization must establish and implement a fee policy which requires that any fees charged to a consumer for services are reasonable and allows for the waiver of fees if the consumer is unable to pay you failed to establish that you have a fee waiver policy sec_501 credit counseling organizations must be governed by a board controlled by persons representing the broad interests of the public rather than by persons who benefit from the organization's activities sec_501 all of the voting power of your board_of directors is vested in persons who are employed by the organization and who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates accordingly you do not have a board_of directors that is controlled by persons who represent the broad interests of the public as required by sec_501 i you also fail to meet the requirements of sec_501 and iii which generally specify the percent of voting power that is allowed to be vested in financially interested persons therefore had you established that you provide educational information on financial topics or financial counseling to homeowners who are at of foreclosure as a substantial purpose and that you otherwise met the requirements of sec_501 your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 risk conclusion letter cg catalog number 47630w based on the facts and information provided you are not organized or operated exclusively for exempt purposes you are not organized exclusively for exempt purposes as required by sec_1_501_c_3_-1 of the regulations because your articles of incorporation do not restrict you to sec_501 purposes you are not operated exclusively for an exempt_purpose as required by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations because you are not educating your clients nor do you provide your services to poor or distressed individuals you are organized and operated for commercial purposes any public purposes for which you may operate are only incidental to this primary nonexempt purpose you have not demonstrated that you do not allow your net_earnings to inure to private individuals as required by sec_1_501_c_3_-1 of the regulations you do not serve a public rather than a private interest as required by sec_1_501_c_3_-1 of the regulations therefore you are not described in sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 a protest if you believe this determination is incorrect you have the right to file to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects if your statement does not provide a basis to reconsider our our determination determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication these items include a n o r the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury may be done by adding to the appeal the following signed declaration this under penalties of perjury declare that have examined the statement of facts letter cg catalog number 47630w presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct stating that an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not you can find more information about representation in publication already done so practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47630w mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47630w
